Order entered July 7, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00982-CV

                  JOHNNY AGUINAGA, ET AL., Appellants

                                        V.

       JAT PROJECTS HOLDINGS TEXAS, LLC, ET AL., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-10069

                                     ORDER

      Before the Court is appellees’ July 2, 2021 motion to dismiss the appeal for
mootness and unopposed request to stay briefing. The motion to dismiss is based
on the issues asserted in appellants’ amended brief filed on May 7, 2021. We
GRANT the motion to the extent that we STAY the deadline for appellees’ brief
pending disposition of the motion to dismiss. Appellants shall file, by July 19,
2021, a response to the motion to dismiss.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE